Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “an engaging portion engageable with the portion-to-be-engaged with mounting operation of the developer supply container to displace the developer receiving portion in a displacing direction so as to being the receiving port into fluid communication with the discharge opening, the engaging portion including a fixing portion fixed on the developer discharging body and an elastically deformable elastic portion extending from the fixing portion, with the elastic portion including a free end portion”, “the engaging portion is changeable between (i) a first state in which the elastic portion is separated from the projection and (ii) a second state in which the elastic portion is curved from the first state and contacts the projection”, and “wherein, in the second state, the elastic portion is curved between the fixing portion and the free end portion such that an angle of the engaging portion relative to a horizontal direction that is perpendicular to the vertical direction decreases between the fixed portion and the projection, with the angle being greater in parts of the engaging portion that are closer to the fixing portion than the angle in parts of the engaging portion that are closer to the projection”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 8, 2022